Citation Nr: 1711415	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-37 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for dyshidrosis, claimed as left/right foot fungus/trauma.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Appellant had active duty for training (ACDUTRA) service from October 1990 to March 1991, and subsequent inactive duty for training (INACDUTRA) service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to service connection for dyshidrosis, claimed as left/right foot fungus/trauma.

In March 2016, the Board issued a decision denying this claim. The Appellant appealed the denial of his claim to the U.S. Court of Appeals for Veterans Claims (Court). In its December 2016 decision, the Court granted a Joint Motion for Remand (JMR) and vacated the Board's denial of this claim. The Court remanded this matter to the Board for further proceedings consistent with the JMR, and the Board is remanding the issue to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

More development is required in this case concerning the claim for service connection for dyshidrosis, claimed as left/right foot fungus/trauma. The December 2016 JMR found the VA medical opinion dated November 2014 facially inadequate for decision purposes as the opinion relied on an inaccurate factual predicate. Specifically, the examiner found that there was no objective evidence of prior treatment for the Appellant's claimed disability when the record evidence indicated the Appellant was treated in service in November 1990 for dyshidrosis and tinea pedis. Additionally, the Court found the January 2015 addendum medical opinion inadequate as it failed to provide a rationale for its medical opinion.

VA's duty to assist the Appellant includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Barr v. Nicholson, 21 Vet. App. 303 (2007); See West v. Brown, 7 Vet. App 70, 77-78 (1994) (an examination that relied on an inaccurate history is inadequate for rating purposes). Here, the Board finds another VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Appellant identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Upon receipt of all additional records, schedule the Appellant for a VA examination for his claimed service connection for dyshidrosis, claimed as left/right foot fungus/trauma. The record, including a complete copy of this remand and the Court-granted Joint Motion for Remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Appellant regarding this disability. Following completion of the examination and review of the claims file, the following must be addressed:

(a) Based upon the examination results and review of the record, the examiner should identify the presence of any skin disorder present during the course of the claim.  If none are present at the time of the examination, the examiner should report whether any have been present during the pendency of the claim.

(b) If there is a present skin disorder, opine as to whether it is as least as likely as not (50 percent probability or more) that the Appellant's skin disorder had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service. In rendering this opinion, the examiner must specifically discuss the Appellant's November 1990 in-service treatment for dyshidrosis and tinea pedis, as well as his contentions regarding the in-service onset of symptoms and their continuity to the present.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

The examiner is advised that the Appellant is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3. Then readjudicate the claim in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Appellant's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his attorney an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

